              Case 1:20-cv-03766-LTS Document 6 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

MARK EDWARD PARTNERS LLC,

                 Plaintiff,

        -v-                                                           No. 20 CV 3766-LTS

WILLIAM P. COSGROVE, LOCKTON
INSURANCE BROKERS, INC.,

                 Defendants.

-------------------------------------------------------x

                                                           ORDER

        WHEREAS, this action was commenced by the filing of a Complaint on May 15, 2020,
and

        WHEREAS, the Court has reviewed such Complaint to ascertain the basis for assertion of
subject matter jurisdiction in this court; and

        WHEREAS, such Complaint asserts that the Court has jurisdiction based on diversity of
citizenship (28 U.S.C. § 1332), but has failed to allege the citizenship of the members of the
Plaintiff LLC; and

        WHEREAS, for purposes of diversity jurisdiction, the citizenship of an artificial business
entity other than a corporation is determined by reference to the citizenship of its members, see
C.T. Carden v. Arkoma Associates, 494 U.S. 185 (1990); E.R. Squibb & Sons v. Accident &
Cas. Ins. Co., 160 F.3d 925 (2d Cir. 1998); Keith v. Black Diamond Advisors, Inc., 48 F. Supp.
2d 326 (S.D.N.Y. 1999); and

        WHEREAS, "'subject matter jurisdiction is an unwaivable sine qua non for the exercise
of federal judicial power,'" E.R. Squibb & Sons v. Accident & Cas. Ins. Co., 160 F.3d 925, 929
(2d Cir. 1998) (citation omitted), and Rule 12(h)(3) of the Federal Rules of Civil Procedure
provides that "[i]f the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action;" it is hereby




BUSDIVJUR.DOCX                                             VERSION MAY 18, 2020                       1
          Case 1:20-cv-03766-LTS Document 6 Filed 05/18/20 Page 2 of 2



        ORDERED, that plaintiff shall, no later than June 2, 2020, file and serve a Supplement
to the Complaint containing allegations sufficient to demonstrate a basis for subject matter
jurisdiction in this Court or otherwise show cause in writing as to why this case should not be
dismissed for lack of subject matter jurisdiction.

       SO ORDERED.

Dated: New York, New York
       May 18, 2020


                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




BUSDIVJUR.DOCX                                  VERSION MAY 18, 2020                              2
